                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 12/27/2019
----------------------------------------------------------------- X
                                                                  :
  DERRICK PERKINS,                                                :
                                                                  :
                                                  Plaintiff,      :    1:18-cv-3590-GHW
                                                                  :
                              -v -                                :         ORDER
                                                                  :
  ADA PRESLEY, WARDEN NYCDOCS,                                    :
  CAPTAIN TUNSIL, FOOD SERVICE SUP,                               :
  NYCDOCS, CAPTAIN LUE, NYCDOCS,                                  :
  CAPTAIN KELLER, NYCDOCS,                                        :
  CORRECTION OFFICER LANI, NYCDOCS, :
  DAVID VILABREA, MEDICAL DOCTOR,                                 :
  NYCDOCS, CORRECTION OFFICER                                     :
  TORRES, NYCDOCS, CAPTAIN VASQUEZ, :
  NYCDOCS,                                                        :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On December 27, 2019, the Court issued an order adjourning the pre-motion conference

scheduled for January 6, 2020 to January 15, 2020 at 3 p.m.

         Therefore, it is hereby ORDERED that all parties appear via telephone for a telephonic

conference on January 15, 2020 at 3 p.m.

         IT IS FURTHER ORDERED that the Warden or other official in charge of the George R.

Vierno Center produce Derrick Perkins, inmate number 4411605333, on January 15, 2020, no later

than 3 p.m. to a suitable location within the George R. Vierno Center that is equipped with a

telephone, for the purpose of participating by telephone in a conference with the Court and defense

counsel. If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by calling the Courtroom Deputy at 212-805-0296.

         Defense counsel must: (1) send this order to the Warden immediately; (2) contact the

correctional facility identified above to determine the telephone number at which the plaintiff will be
reachable at the time and date of the conference; and (3) telephone the Court with the plaintiff on

the line at the time and date of the conference.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and

certified mail.

        SO ORDERED.


 Dated: December 27, 2019                               _____________________________________
 New York, New York                                              GREGORY H. WOODS
                                                                United States District Judge




                                                    2
